Citation Nr: 1535524	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  He died in February 2014 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by the Department of Veterans Affairs (VA) Regional (RO) in St. Paul, Minnesota.  Specifically, in July 2012, the RO denied the Veteran's claim for service connection for multiple sclerosis.  Thereafter, he perfected his appeal as to such denial.  However, prior to the certification of his claim to the Board, he died.  Subsequently, the RO recognized the appellant as an eligible substitute claimant in an April 2014 rating decision and a September 2014 determination.  Additionally, she appeals from the April 2014 rating decision that denied service connection for the cause of the Veteran's death.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for multiple sclerosis is addressed in the decision below.  The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDING OF FACT

Multiple sclerosis did not have its onset in active service, did not manifest within seven years of the Veteran's discharge from service, and is not otherwise causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the claim for service connection for multiple sclerosis, a May 2012 letter, sent prior to the July 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the record contains private treatment records and VA treatment records.  However, aside from the Veteran's October 1954 service discharge examination report, his service treatment records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973).  See Formal Finding of Unavailability, June 2012.  The Veteran was advised of the fact that the RO made a formal finding that his complete service treatment records were unavailable and requested to provide any records in his possession in a June 2012 letter.  However, in a response received later that month, the Veteran reported that he did not have any military records, to specifically include his service treatment records, in his possession.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Additionally, although the Veteran indicated that he received treatment at the VA Medical Center (VAMC) Minneapolis, Minnesota, beginning in 1960, in July 2012, VA issued a formal finding of unavailability of those records as well.  The Veteran was advised of such fact in a telephone call the same month and, at such time, he reported that he was not in Minneapolis in 1960 as he was living in New Jersey at the time.  Neither the Veteran nor the appellant have identified any additional, outstanding records that have not been requested or obtained.

In January 2015, a VA opinion was obtained that addressed whether the evidence of record indicated that the Veteran's multiple sclerosis first manifested within seven years after his discharge from active duty.  The Board finds that this opinion is adequate to adjudicate the claim for service connection for multiple sclerosis as it is predicated on a complete review of the record, to include the Veteran's lay statements and other lay statements of record, as well as a review of the available medical evidence of record, to include both private and VA treatment records.  Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned explanation connection the two.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion to address the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, multiple sclerosis is presumed to have been incurred in service if it manifest to a compensable degree within seven years of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran never contended that multiple sclerosis, or the symptomatology associated with it, manifested while he was on active duty.  Additionally, the Veteran never alleged that his multiple sclerosis was directly related to an in-service event, disease, or injury.  Furthermore, there is no evidence in the record to suggest a relationship between the Veteran's military service and his diagnosed multiple sclerosis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In this regard, as noted above, aside from the October 1954 separation examination report, the Veteran's service treatment records are unavailable.  However, the examination report indicates that, aside from a scar, the Veteran's clinical evaluation, to include his neurologic functioning, was found to be normal.

Instead, the Veteran specifically contended that service connection for multiple sclerosis was warranted because he manifested symptoms of multiple sclerosis within the seven year presumptive period.  See Veteran's Application for Compensation and/or Pension, April 2012; Notice of Disagreement, November 2012.  Thus, the ultimate question in this appeal is whether there is competent and credible evidence to show that the Veteran's multiple sclerosis manifested within seven years from his discharge, which in this case would have been October 1961.

In support of his claim, the Veteran submitted a number of private treatment records, an internet article, and a number of lay statements.  

A September 1989 medical report from the New Jersey Department of Labor, Division of Disability Determinations, indicates that the Veteran began experiencing diplopia (double vision) in 1966.  The report indicates that he had an extensive neurological workup done that revealed negative findings.  The report also indicates that the Veteran began experiencing vertigo in 1967, that he began to notice his leg dragging in 1972, and that he had difficulty raising his leg in 1973.  Another treatment note indicates that the Veteran began having neurological symptoms in 1967.  See Medical Report by Dr. P.C., March 1990.  Another private treatment record from March 1990 indicates that the Veteran developed diplopia in his early thirties (which, the Board notes, would be mid-1962 at the earliest), and that he had an episode of dragging his right leg in 1972.  The record also indicated that he suffered from further weakness in his right leg with some progression of right sided symptoms.

A December 2009 letter from a private neurologist to the Veteran's primary care physician states that the Veteran's multiple sclerosis was diagnosed approximately forty-five years ago (1964).  Subsequent private treatment records refer back to 1964 as the year the Veteran was diagnosed with multiple sclerosis.  A March 2012 progress noted lists the Veteran's diagnosis of multiple sclerosis as 1964.

In September 2012, the Veteran's private neurologist opined that the Veteran had had symptoms in his feet in 1961 and that these were likely the first manifestations of the Veteran's multiple sclerosis.

The Veteran also submitted an internet article from the Mayo Clinic discussing multiple sclerosis, including the symptomatology and the progression of the disability.

Finally, in support of his claim, the Veteran submitted a number of lay statements from family members concerning the onset of his symptomatology.  A letter, dated in April 2012, from L.B., the Veteran's cousin, indicates that the Veteran's symptomatology, to include tingling in his extremities, double vision, weakness in his left leg, dragging his leg, problems with balance, and difficulty hearing began prior to 1961.  A letter received in June 2012, from the Veteran's sister-in-law, G.D., stated that she also observed the same symptomatology.  In another letter, submitted in June 2012, the Veteran's cousin-in-law, C.M., stated that she noticed a change in the Veteran's physical abilities after he returned from service, including his ability to walk and speak.

In January 2015, a VA medical opinion was obtained to address the question of whether, based on the evidence of record, the Veteran's multiple sclerosis manifested to a compensable degree within seven years of the Veteran's discharge.  After a review of the claims file, the examiner opined that the Veteran's multiple sclerosis was less likely than not incurred in, or caused by, the Veteran's military service.  Additionally, the examiner observed that the available medical records do not support or suggest that the symptomatology associated with the Veteran's multiple sclerosis manifested within seven years of the Veteran's discharge.  In support of this opinion, the examiner pointed to the Veteran's medical treatment records that indicated that the earliest manifestation of multiple sclerosis was in 1964.  With regard to the lay statements of record, the examiner pointed out the fact that the observations in those statements were inconsistent with the other evidence of record.  In conclusion, the examiner stated that "to a reasonable degree of medical certainty, the veteran's symptoms of [multiple sclerosis] did not begin prior to 1961 and more like as not began in 1964, at the earliest."  VA Medical Opinion, January 2015.

The Board considers the January 2015 VA medical opinion to be the most probative evidence of record with respect to whether the Veteran's multiple sclerosis manifested to a compensable degree within seven years from his discharge from active duty.  The Board accords great probative weight to this opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Conversely, the September 2012 private opinion only offers a conclusory statement that the Veteran's description of his symptomatology in 1961 was the likely onset of multiple sclerosis.  The private physician offered no rationale to support his opinion, including any information as to how he was able to reach that conclusion.  Furthermore, as will be discussed below, such a conclusion is unsupported by the contemporaneous medical evidence.  As such, the Board affords the private opinion little probative value.

Additionally, with regard to the lay statements of record, while the Veteran is competent to report his symptoms within the seven years following service, and his family members are competent to report the Veteran's observable symptoms such as weakness, problems with balance, difficulty hearing, and dragging his leg during such time period, multiple sclerosis is not a disability that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claim is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claim is not competent provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board further finds that the lay statements as to the onset of the Veteran's observable symptoms are not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  As discussed above, the lay statements indicate that the Veteran began to experience diplopia (double vision) prior to 1961; however, the September 1989 and March 1990 private treatment records directly contradict this timeline.  As stated above, the September 1989 record lists 1966 as the year the Veteran's diplopia onset, and the March 1990 record states that diplopia onset in the Veteran's early 30's; the Veteran did not turn 30 until April 1962, eight years after discharge.  Furthermore, although the lay statements indicate that the Veteran was dragging his foot prior to 1961, the September 1989 private medical record and the March 1990 private medical record indicate that the Veteran did not start to experience problems with his leg(s) until 1972, eighteen years after discharge.  As such, the Board finds that those medical records are more credible as to the onset of the Veteran's symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Therefore, the lay statements of record, made in connection with the pending claim for VA benefits, that the Veteran began to experience symptoms of multiple sclerosis within seven years of his discharge are inconsistent with contemporaneous evidence.  As such, they are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing, the Board finds that the lay statements of record regarding the onset of symptomatology not to be credible.

The Board also notes that the Veteran submitted an article regarding multiple sclerosis that details the various causes and symptoms of the disability.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence submitted by the Veteran is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  Therefore, the article is not considered evidence sufficient to support the grant of service connection for multiple sclerosis.

Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

In summary, and based on the foregoing reasons and bases, the Board finds that the preponderance of the probative evidence is against the grant of service connection for multiple sclerosis.  Because the evidence preponderates against the appellant's claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert, supra.


ORDER

Service connection for multiple sclerosis is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant claims that service connection for the cause of the Veteran's death, identified on the Veteran's death certificate as respiratory arrest due to congestive heart failure and cardiomyopathy, as well as multiple sclerosis (identified as a contributing condition), is warranted.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his lifetime.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, this letter must inform the appellant of the effective date that could be assigned should service connection be granted pursuant to Dingess/Hartman, supra.

In this case, the appellant's claim for DIC benefits in was received by the RO in March 2014.  A review of the record reveals that the appellant was not provided proper VCAA notice regarding her claim for DIC benefits, to include specifically-tailored notice consistent with Hupp, prior to the initial unfavorable decision in April 2014.  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice pursuant to Hupp, supra, and Dingess/Hartman, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant and her representative notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  The notice must also provide the appellant with information concerning the effective date that could be assigned should service connection be granted pursuant to Dingess/Hartman, supra.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim for service connection for the Veteran's cause of death should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


